[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                        FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                JAN 18, 2011
                                 No. 10-12058                    JOHN LEY
                             Non-Argument Calendar                 CLERK
                           ________________________

                      D.C. Docket No. 2:07-cv-01238-KOB

YOLANDA JACKSON,

                                                                Plaintiff-Appellant,

                                      versus

SARA LEE BAKERY GROUP,

                                                              Defendant-Appellee.

                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Alabama
                          ________________________

                                (January 18, 2011)

Before HULL, MARCUS and MARTIN, Circuit Judges.

PER CURIAM:

      Yolanda Jackson, an African American female who underwent treatments for

breast cancer, appeals the district court’s order granting summary judgment in favor
of her former employer, Sara Lee Bakery Group (“Sara Lee”), on her discrimination

and retaliation claims brought pursuant to Title VII of the Civil Rights Act of 1964

(“Title VII”), 42 U.S.C. § 2000e-2(a), 3(a); 42 U.S.C. § 1981; the Family Medial

Leave Act (“FMLA”), 29 U.S.C. § 2601, et seq.; and, the Americans with Disabilities

Act (“ADA”), 42 U.S.C. § 12101, et seq. On appeal, she argues that: (1) Sara Lee’s

brief in support of summary judgment was insufficient to meet its initial burden

entitling it to judgment as a matter of law; and (2) the district court did not construe

the facts in her favor. After thorough review, we affirm.

      We review a district court’s grant of summary judgment de novo, viewing the

evidence in the light most favorable to the non-moving party. Skrtich v. Thornton,

280 F.3d 1295, 1299 (11th Cir. 2002). “Summary judgment is appropriate only when

the evidence before the court demonstrates that ‘there is no genuine issue of material

fact and that the moving party is entitled to judgment as a matter of law.’” Id.

(quoting Fed.R.Civ.P. 56).

      The party seeking summary judgment “bears the initial burden of informing the

court of the basis for its motion and of identifying those materials that demonstrate

the absence of a genuine issue of material fact.” Rice-Lamar v. City of Ft.

Lauderdale, 232 F.3d 836, 840 (11th Cir. 2000). “When the non-moving party bears

the burden of proof on an issue at trial, the moving party need not support its motion

                                           2
with affidavits or other similar material negating the opponent’s claim in order to

discharge this initial responsibility. Instead, the moving party simply may show --

that is, point out to the district court -- that there is an absence of evidence to support

the nonmoving party’s case.” Id. (internal citation, quotation, and alterations

omitted).

       Once the moving party has satisfied this initial burden, the burden shifts to the

non-moving party to show the existence of a genuine issue of material fact. Id.

“[T]he mere existence of some alleged factual dispute between the parties will not

defeat an otherwise properly supported motion for summary judgment; the

requirement is that there be no genuine issue of material fact.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 247-48 (1986) (emphases omitted). If the nonmoving

party fails to make “a sufficient showing on an essential element of her case with

respect to which she has the burden of proof,” the moving party is entitled to

summary judgment. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

       “In reviewing whether the nonmoving party has met its burden, the court must

stop short of weighing the evidence and making credibility determinations of the truth

of the matter. Instead, the evidence of the non-movant is to be believed, and all

justifiable inferences are to be drawn in [her] favor.” Tipton v. Bergrohr GMBH-

Siegen, 965 F.2d 994, 998-99 (11th Cir. 1992) (internal quotation, citation and

                                            3
alterations omitted). However, if the non-moving party’s facts are “blatantly

contradicted by the record, so that no reasonably jury could believe it” the district

court need not adopt that fact in ruling on the motion for summary judgment. Scott

v. Harris, 550 U.S. 372, 380 (2007).

      Where, as here, discrimination claims are premised on circumstantial evidence,

we use the three-step burden-shifting framework established in McDonnell Douglas

Corporation v. Green, 411 U.S. 792, 802-08 (1973). See Wilson v. B/E Aerospace,

Inc., 376 F.3d 1079, 1087 (11th Cir. 2004). This framework applies to all of

Jackson’s claims. See, e.g., Martin v. Brevard Cnty. Pub. Sch., 543 F.3d 1261,

1267-68 (11th Cir. 2008) (FMLA); Cleveland v. Home Shopping Network, Inc., 369

F.3d 1189, 1193 (11th Cir. 2004) (ADA); Standard v. A.B.E.L. Servs., Inc., 161 F.3d

1318, 1330-31 (11th Cir. 1998) (Title VII and § 1981).

      Under this framework, the plaintiff must first establish a prima facie case of

discrimination, which creates a rebuttable presumption of discrimination. Standard,

161 F.3d at 1331. The employer must rebut this presumption by offering a legitimate

nondiscriminatory reason for the employment action. Id. The burden then shifts back

to the plaintiff to show that the proffered reasons were mere pretext. Id.

      In this case, Sara Lee met its initial summary judgment burden by identifying

legitimate nondiscriminatory reasons for the employment decisions, and then

                                          4
demonstrating to the district court that Jackson was unable to establish that those

reasons were mere pretext for illegal discrimination. Because the district court

concluded that Jackson failed to establish pretext on each of her claims, and Jackson

has not argued on appeal that this conclusion was error, she has abandoned review of

this issue, and we affirm the grant of summary judgment in favor of Sara Lee.

See Access Now, Inc. v. S.W. Airlines Co., 385 F.3d 1324, 1330 (11th Cir. 2004)

(“[A] legal claim or argument that has not been briefed before the court is deemed

abandoned and its merits will not be addressed”).

      AFFIRMED.




                                         5